Citation Nr: 1243679	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  05-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury.  

2.  Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a bilateral knee injury and residuals of cold weather injury, to include bilateral hands and feet.  

In October 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In March 2009, June 2010 and September 2011, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent and probative evidence of a right knee disorder in service, manifestations of degenerative joint disease in the right knee within one year following the Veteran's discharge from service, or of a nexus between the residuals of a right knee injury and service.  

3.  There is no competent and probative evidence of a cold weather injury in service, manifestations of degenerative joint disease in the bilateral hands and feet within one year following the Veteran's discharge from service, or of a nexus between the residuals of cold weather injury and service.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in service or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  Residuals of cold weather injury were not incurred in service or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the April 2004 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service private treatment records, and post-service VA outpatient treatment records.  VA also provided the Veteran with VA examinations.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for certain "chronic diseases" (including arthritis) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that service connection is warranted for his residuals of cold weather injury and right knee injury.  At the October 2008 Board hearing, the Veteran testified that while jumping from a C-130 with full gear, he tripped and slammed his left knee up against the edge of the door.  He admitted to not going to sick call because his platoon sergeant viewed visits to sick call negatively.  Due to favoring his left hip, the Veteran stated that the injury placed stress on his right knee because of the twisting movement when walking.  See the Board hearing transcript, p. 4.  With regards to the residuals of cold weather injury, the Veteran sated that he was sent to the Cheyenne Mountain range on one occasion with new snow gear.  He indicated that he was only supposed to stay for two days; however, a snowstorm hit the area, which forced this group to stay an extra night.  It was during this time that he incurred damage to his hands and feet since they were without shelter.  He stated that all of his fingernails turned black, which resulted in a lost of two fingernails, and he started having problems with his feet bleeding.  He admitted to not going to sick call thereafter.  See the Board hearing transcript, p. 20-21.  Since that time, the Veteran asserts that he has endured residuals of cold weather injury and right knee injury, and both were incurred during his active military service.  

The Veteran's service treatment records reflect no complaints, treatment, or diagnoses relating to cold weather and right knee injuries.  After discharge from service, post service treatment records reflect treatment for residuals of a right knee injury and cold weather injury.  Beginning in July 2003, the Veteran underwent a cold injury examination at his local VA outpatient treatment facility.  He reported being caught in a snowstorm and exposed to subfreezing temperatures for approximately four days and three nights in the Cheyenne Mountains of Colorado during service in 1961.  The Veteran reported experiencing pain and numbness of the feet and hands during that time and approximately a week later, his skin started to peel and his feet began bleeding.  Additionally, his fingernails and toenails turned black.  He admitted wearing a coat and gloves, but having no proper shelter.  After physical examination testing, the Veteran was diagnosed with moderate cold injury of hands and feet, as evidenced by cold sensitivity, aching pain, rest and night pain, and arthralgias.  In July 2004, the Veteran returned to his local VA outpatient treatment facility with complaints of right knee pain.  He informed the physician of undergoing arthroscopic debridement on his knees on two prior occasions.  After physical examination testing and x-ray testing, the VA examiner was diagnosed with bilateral knee osteoarthritis.  The Veteran again complained of right knee problems at a February 2005 VA outpatient treatment visit.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms relating to his residuals of a left knee injury and cold weather injury have been continuous since service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of his residuals of a right knee injury and cold weather injury after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, although not determinative, the multi-year gap between discharge from active duty service (1964) and the first documented treatment for his residuals of a right knee injury and cold weather injury in July 2003 and July 2004 (approximately 39 and 40 years, respectively) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Second, the Board notes that the Veteran's reported history regarding what occurred in service, and regarding continued right knee and cold injury related symptoms since service is inconsistent with the other evidence of record, and is self-contradictory.  While he now maintains that his residuals of a right knee injury and cold weather injury began in service, the service treatment records are void of any treatment or diagnoses of chronic right knee, bilateral hand, and bilateral foot disorders.  Further, the Veteran has been rather inconsistent as to the specific events or injuries that caused his claimed disabilities.  For instance, in his initial filing for compensation benefits in February 2004, the Veteran did not provide an explanation as to his claimed disabilities.  There was no mention of such in-service incidents in his February 2005 notice of disagreement (NOD) or his July 2005 substantive appeal to the Board.  It wasn't until the October 2008 Board hearing that the Veteran indicated that his cold weather injury residuals were incurred to being trapped in a snowstorm with several days without any type of cold weather protection besides a coat and glove, and his right knee disorder was attributable to falling on his left hip in service and overcompensating with the right knee.  Thereafter, as previously mentioned, VA outpatient treatment records note the Veteran's complaints and treatment for a right knee disability and cold weather injury residuals, but is absent of the Veteran providing an explanation as to his claimed disabilities.  These inconsistencies have not been explained, and they reduce the credibility the Board can attach to the Veteran's historical account.   

As such, the Board finds that the Veteran's current recollections and statements made in connection with his claims for benefits to be of lesser probative value than the normal discharge examination and absence of treatment records for a considerable time after service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not been established either through the medical evidence or through the Veteran's statements.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence is against attribution of the Veteran's residuals of a right knee injury and cold weather injury, despite his contentions to the contrary.

In August 2010, the Veteran was afforded a VA examination.  He informed the VA examiner that he began noticing right knee pain approximately four years after being discharged from the military.  He admitted to not recalling any injury while on active duty involving the right knee other than spraining his knee when jumping off a 50-foot tower in paratrooper training.  With regards to the cold injury residuals, the Veteran informed the examiner that in 1961, his military group was sent to the Cheyenne Mountains on a training exercise.  During that time, a snowstorm hit, and his group was left stranded for approximately three days with only jackets, gloves, and sleeping bags.  There was no shelter of any kind and afterwards, he endured sloughing of this toenails and several fingernails, along with dry cracking skin and bleeding of his feet and hands.  Since that time, the Veteran admitted to having very dry and cracking skin on the hands and feet.  After physical examination testing, the Veteran was assessed with right knee degenerative joint disease and dyshydrosis bilateral hands and feet.  Upon a review of the claims file and results from physical examination testing, the VA examiner concluded that the Veteran's current right knee disorder and bilateral hand complaints are not due to his military service because service treatment records show no complaints, treatment, or diagnoses for a right knee and bilateral hand injuries in service.  

Due to the August 2010 VA examiner not providing an opinion as to the etiology of the Veteran's bilateral foot disability, additional VA examinations were provided.  In December 2011, the Veteran was afforded a VA examination for his residuals of a right knee injury and cold weather injury.  The Veteran reported sustaining cold injury to both hands and feet during a winter training in-service training exercise in 1961.  He explained that he lost several toenails after the incident, which grew back, but has since endured chronic intermittent pain of his hands and feet, as well as dry, flaky, and cracked skin.  After physical examination of the Veteran and review of the claims, the VA examiner diagnosed him with mild osteoarthritic changes in the midfoot and first metatarsalphalangeal (MTP) joints bilaterally, mild pes planus deformity bilaterally, bilateral palmoplantar psoriasis, bilateral hand osteoarthritis, and psoriasis.  The VA examiner concluded that it is as likely as not that the Veteran's current bilateral foot osteoarthritis is related to the alleged 1961 cold injury because osteoarthritis is a common later sequel of injury.  The VA also opined that it is most likely than not that the Veteran's bilateral feet skin disorder is related to the genetically palmoplantar psoriasis and not the Veteran's alleged cold injury incident.  The VA examiner determined that the Veteran's hallux valgus, pes planus, and hammertoes are not related to his military service, but related to chronic degenerative changes associated with aging and a genetically mediated collagen laxity disorder.  Finally, the VA examiner concluded that the bilateral hand osteoarthritis is not related to the claimed 1961 in-service cold incident.  The examiner explained that the disorder is related to chronic degenerative changes associated with aging and review of medical literature reveals no credible peer reviewed studies that support the contention that psoriasis is related to pervious cold injury as psoriasis is a genetically mediated autoimmune disorder. 

With regards to the Veteran's residuals of a right knee injury, a July 2012 VA examiner concluded that it is more likely than not that the Veteran's right knee osteoarthritis is due to chronic degenerative changes associated with aging because review of the Veteran's service treatment records revealed no documentation of any right knee injury or complaints.  

In support of his residuals of a right knee injury claim, the Veteran submitted a January 2006 private medical statement.  The private physician reported that he treated the Veteran in the past for left lower extremity problems (hip) and back problems.  He noted that the Veteran informed him of the in-service jumping incident and concluded that his current knee problem "could have been connected" to his military service.  He explained that based on his clinical experience, many people develop chronic hip and knee problems after this type of injury.  
With regards to the Veteran's residuals of a right knee injury, the Board acknowledges the January 2006 private medical statement; however, in weighing the probative value of such opinions, the Board finds that it is less probative than the highly probative August 2010 and July 2012 VA medical opinions.  As mentioned above, the January 2006 private medical physician concluded that the Veteran's current knee problems "could have been connected to his military service."  This implies that there could be a relationship between the two, but does not directly express that the Veteran's current bilateral shoulder disability is attributable to his military service, specifically, the incident described above.  The Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service connection must be based on reliable competent medical evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102 (2012); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).  

Furthermore, there is no evidence that the January 2006 private physician reviewed the Veteran's claims file.  While the private physician indicated in his statement that he reviewed "some military records[,]" this is somewhat misleading as he never references which service treatment records he viewed, especially since service treatment records fail to show any complaints, treatment, or diagnosis of a right knee disorder.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board finds that the August 2010 and July 2012 opinions provide more supporting clinical data and rationale against an etiological relationship than the January 2006 private medical opinion in support of such a relationship, and thus has more probative value.  As such, service connection for residuals of a right knee injury is not warranted.  

Turning to the Veteran's residuals of cold weather injury, the Board finds that the evidence does not support a positive nexus to his military service.  The Board acknowledges the December 2011 VA examiner's opinion relating the Veteran's bilateral foot osteoarthritis to his alleged cold injury incident.  However, in light of the Board's finding that there is no evidence of the claimed cold injury incident causing residual cold weather injury, the Board finds that the December 2011 VA examiner's opinion, as it pertains only to the bilateral foot disability, lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds that the August 2010 VA opinion and the December 2011 opinion, as it pertains to the bilateral hands, to be of greater probative value.  There is no probative medical evidence suggesting a link between the Veteran's period of service and his residuals of cold weather injury.  Given the service treatment records, which are absent of any complaints relating to residuals of cold weather injury, the absence of complaint or treatment until several years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against the Veteran's claim.  Thus, service connection for residuals of cold weather injury is not warranted.  

The Board has also considered whether service connection for degenerative joint disease of the right knee, bilateral hands, and bilateral feet is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of degenerative joint disease of the right knee, hands, and feet manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  
The Board has considered the arguments advanced by the Veteran that his residuals of a right knee injury and cold weather injury are related to his military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical expertise.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, residuals of a right knee injury and cold weather injury require specialized training for a determination as to diagnoses and causation, and are therefore not susceptible of lay opinions on etiology. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for residuals of a right knee injury and cold weather injury, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of cold weather injury is denied.  

Entitlement to service connection for residuals of a right knee injury is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


